IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                       No. 82538-1-I

                      Respondent,           DIVISION ONE

               v.                           UNPUBLISHED OPINION

 RYAN LLOYD ENOS,

                      Appellant.

       SMITH, J. — Ryan Enos was charged with possession of a stolen motor

vehicle and taking a motor vehicle without permission after he took a moped for a

test drive and did not return. At trial, Enos stipulated that a moped is a motor

vehicle. The court found Enos guilty on both counts and vacated the taking

conviction on double jeopardy grounds.

       Enos appeals, contending that the moped was not a motor vehicle and

that he received ineffective assistance of counsel when his attorney stipulated

that it was a motor vehicle. We conclude that there was sufficient evidence to

establish that the moped was a motor vehicle. However, we reverse and remand

for the court to reinstate the taking conviction, vacate the possession conviction,

and resentence Enos accordingly.

                                       FACTS

       On September 11, 2019, Enos walked by Sean Mahan’s mobile home in

Portland, Oregon, and saw a 2009 Piaggio Fly moped for sale. Mahan had

asked his roommate, Andrew Colton, to sell the moped, and Colton was standing


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82538-1-I/2


outside the home when Enos came by. Enos expressed interest in buying the

moped and asked if he could take it for a test drive. Colton agreed he could drive

the moped around the mobile home park, and Enos gave Colton his Washington

identification card to hold on to while he did so.

       Enos took the moped for a short drive, returned, and then asked if he

could take it out again. Colton again agreed. The second time, Enos did not

return but instead drove the moped to an apartment complex in Vancouver,

Washington Enos did not have permission to do this, did not have contact

information for Colton or Mahan, and had not made an agreement to pay for the

moped. 1

       Colton reported the moped as stolen, and 36 hours later a Vancouver

police officer spotted the moped parked in a flower bed outside the apartment

complex where Enos had left it. Enos was arrested shortly thereafter.

       The State charged Enos with possession of a stolen motor vehicle and

second-degree taking a motor vehicle without permission. The case proceeded

to a bench trial, and at the onset of trial, Enos’s counsel stipulated that a moped

was included in the definition of a motor vehicle. The court found Enos guilty on

both counts and vacated the taking count on double jeopardy grounds.

       Enos appeals.




       1  On appeal, Enos assigned error to some of the trial court’s findings
about these issues. However, in his brief, he abandons all of these challenges
and focuses only on whether the moped is a motor vehicle and whether the court
appropriately vacated the taking charge. “A party that offers no argument in its
opening brief on a claimed assignment of error waives the assignment.” Brown
v. Vail, 169 Wn.2d 318, 336 n.11, 237 P.3d 263 (2010).


                                              2
No. 82538-1-I/3


                                    ANALYSIS

       Enos asks us to reverse his convictions on the grounds that he did not

steal or possess a “motor vehicle” because a moped is not a motor vehicle. He

also contends that the court erred by vacating the taking charge and should have

vacated the possession charge instead. We address each contention in turn.

              Determination of Whether a Moped is a Motor Vehicle

       Enos contends that as a matter of law, a moped is not a motor vehicle. In

the alternative, he contends that he received ineffective assistance of counsel

when his attorney stipulated that a moped is a motor vehicle. Because a moped

is a motor vehicle for purposes of chapter 9A.56 RCW, and therefore his

attorney’s stipulation did not affect the outcome of the proceeding, neither

argument is persuasive.

       Statutory interpretation is a question of law, which we review de novo.

State v. Ervin, 169 Wn.2d 815, 820, 239 P.2d 354 (2010). A claim of ineffective

assistance of counsel requires a showing that the attorney performed deficiently

and that if he had performed effectively, there is a reasonable probability that the

outcome of the proceeding would be different. State v. Estes, 188 Wn.2d 450,

457-58, 395 P.3d 1045 (2017).

       A person is guilty of second-degree taking a motor vehicle without

permission if they intentionally take or drive away a motor vehicle without

permission. RCW 9A.56.075. A person is guilty of possession of a stolen

vehicle if they possess a stolen motor vehicle. RCW 9A.56.068. This title of the

RCW does not define “motor vehicle,” but does define “vehicle” as including “a




                                             3
No. 82538-1-I/4


‘motor vehicle’ as defined in the vehicle and traffic laws.” RCW 9A.04.110(29).

Based on the vehicle and traffic laws, our Supreme Court concluded that the

definition of a motor vehicle for purposes of chapter 9A.56 RCW is “a self-

propelled device (a description of its mechanics) that is capable of moving and

transporting people or property on a public highway (a description of its

function).” 2 State v. Wolvelaere, 195 Wn.2d 597, 601, 461 P.3d 1173 (2020).

       In State v. Level, __ Wn. App. 2d __, 493 P.3d 1230, 1234 (2021),

Division Three of this Court concluded that “[a] moped readily meets [this]

statute-derived definition.” The court explained that under RCW 46.04.304,

mopeds are motorized and can travel at a speed of up to 30 miles per hour.

Level, 493 P.3d at 1234. It therefore concluded that mopeds are self-propelled

and can transport people on public highways. Level, 493 P.3d at 1234. 3

       Here, the evidence at trial was that the Piaggio Fly is a 49.99 cc (cubic

centimeters) gas vehicle that Enos drove from Portland to Vancouver. This is

sufficient evidence to conclude that it is a self-propelled device that can transport

people on public highways. Therefore, we conclude that it is a motor vehicle.

       Enos disagrees and notes that the definition of “motor vehicle” in

RCW 46.04.320(3)(d) excludes mopeds “for the purposes of chapter 46.70




       2  A “highway” is “the entire width between the boundary lines of every way
publicly maintained when any part thereof is open to the use of the public for
purposes of vehicular travel.” RCW 46.04.197.
        3 The State notes that, although witnesses, counsel, and the court referred

to the Fly as a moped, there was no evidence that the Fly actually met the
statutory definition of a moped. However, because the evidence did establish
that it met the requirements for a motor vehicle under the Wolvelaere definition,
this does not change our analysis.


                                             4
No. 82538-1-I/5


RCW,” which regulates vehicle manufacturers and distributers. However, as the

Level court explained, this does not mean mopeds are excluded from the

definition of motor vehicles for purposes of chapter 9A.56 RCW. Level, 493 P.3d

at 1234. Enos also notes that the statutory definition of moped refers to a

“motorized device” rather than a “vehicle.” RCW 46.04.304. Again, the Level

court dismissed this argument, observing that the Wolvelaere motor vehicle

definition also uses the word “device,” not “vehicle.” Level, 493 P.3d at 1234.

Finally, Enos contends that the definition of motor vehicle is ambiguous, meaning

that the rule of lenity requires us to interpret the statute in his favor. City of

Seattle v. Winebrenner, 167 Wn.2d 451, 462, 219 P.3d 686 (2009). Because we

conclude that the definition of motor vehicle unambiguously encompasses

mopeds, including the Piaggio Fly, the rule of lenity does not apply.

       Because the Piaggio Fly is a motor vehicle, and therefore counsel’s

stipulation to that effect did not change the outcome of trial, we conclude that the

State met its burden to show that Enos took and possessed a motor vehicle.

                              Vacation of Taking Charge

       Enos also contends that the trial court erred by vacating his conviction for

taking a motor vehicle instead of his conviction for possession of a stolen motor

vehicle. The State concedes that this was error, and we agree.

       Because “one cannot be both the principal thief and the receiver of stolen

goods,” a person may not be punished for both stealing an item and possessing

the item. State v. Hancock, 44 Wn. App. 297, 301, 721 P.2d 1006 (1986). When

a person “is convicted of both taking and possession, the proper remedy is to




                                               5
No. 82538-1-I/6


dismiss the possession charge.” State v. Melick, 131 Wn. App. 835, 842, 129

P.3d 816 (2006). Here, the court vacated the taking charge instead of the

possession charge. This was error and should be remedied on remand.

       We reverse and remand for the court to vacate Enos’s possession

conviction, to reinstate his conviction for taking a motor vehicle without

permission, and to resentence Enos accordingly.




WE CONCUR:




                                             6